                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

In re:

BANK OF AMERICA, N.A.,
a national banking association,

              Plaintiff,
                                                   Case No. 17-cv-13068
v.                                                 Hon. Denise Page Hood
                                                   Magistrate R. Steven Whalen
M. RASHID HOLDINGS, LLC,
a Michigan limited liability company,
and MASHIYAT RASHID, an individual,

          Defendants, jointly and severally.
____________________________________________/

    ORDER (A) AUTHORIZING SALE OF THE REAL PROPERTY
LOCATED AT 2990 WEST GRAND BLVD., DETROIT, MICHIGAN FREE
AND CLEAR OF LIENS, CLAIMS LIABILITIES, ENCUMBRANCES AND
 OTHER INTERESTS; AND (B) GRANTING OTHER RELIEF RELATED
                    TO THE FOREGOING

         This matter coming before the Court on the Motion for Entry of Orders

Approving (I) Bidding Procedures, (II) Sale of Real Property Located at 2990 W.

Grand Blvd., Detroit, Michigan, Free and Clear of Liens, Claims, Encumbrances

and Interests with Encumbrances Attaching to the Sale Proceeds, and (III) Related

Relief (the “Motion”) 1 filed by Michael A. Stevenson (“Receiver”), in his capacity


1
  Capitalized terms not otherwise defined herein shall have the meaning given to
them in the Motion.
                                         1
as the receiver for defendant M. Rashid Holdings, LLC; the Court having entered

the Bidding Procedures Order approving the Bidding Procedures and the Sale

Notice; the Auction having been conducted on November 28, 2018; and the Receiver

having determined that The Barbat Organization, Inc. (the “Purchaser”) submitted

the highest and best bid for the Property at the Auction; the Receiver and Purchaser

having revised and executed the purchase agreement to account for the increased

sales price of $3,925,000.00 (the “Purchase Agreement”); the Sale Hearing having

been held on December 11, 2018; all interested parties having been afforded an

opportunity to be heard with respect to the Motion and all relief related thereto; the

Court having reviewed and considered (i) the Motion, (ii) the objections thereto, if

any, and (iii) the arguments of counsel made, and the evidence proffered or adduced,

at the Sale Hearing; it appearing that the relief requested in the Motion and approval

of the sale of the Property identified in the Purchase Agreement to Purchaser is in

the best interests of the receivership estate, creditors, and other parties in interest;

and based on the Motion, the statements of counsel, and the record in this case;

      IT IS HEREBY FOUND AND DETERMNED THAT:

      A.     The court has jurisdiction over the Motion pursuant to 28 U.S.C. §§

2001 and 2002. Venue of these cases and the Motion in this district is proper under

28 U.S.C. § 1391.



                                           2
      B.     Proper, timely, adequate and sufficient notice of the Motion, the

Auction, the Sale Hearing, and the Purchase Agreement and sale transaction

thereunder (the "Sale”) has been provided in compliance with the Bidding

Procedures, and no other or further notice is or shall be required. A reasonable

opportunity to object or be heard with respect to the Motion and the relief requested

therein has been afforded to all interested persons.

      C.     As demonstrated by (i) the testimony and other evidence proffered or

adduced at the Sale Hearing, and (ii) the representations of counsel made on the

record at the Sale Hearing, the Receiver conducted the sale process in compliance

with the Bidding Procedures. The Auction process set forth in the Bidding

Procedures Order afforded a full, fair, and reasonable opportunity for any person to

make a higher or better offer to purchase the Property. The Auction was duly noticed

and conducted in a non-collusive, fair, and good faith manner and a reasonable

opportunity has been given to any interested party to make a higher and better offer

for the Property.

      D.     The Purchase Agreement constitutes the highest and best offer for the

Property, and will provide a greater recovery for the receivership estate than would

be provided by any other available alternative. The Receiver's determination that

the Purchase Agreement constitutes the highest and best offer for the Property

constitutes a valid and sound exercise of the Receiver's business judgment.

                                          3
       E.     Approval of the Motion and the Purchase Agreement and the

consummation of the Sale at this time are in the best interests of the receivership

estate, its creditors and other parties in interest.

       F.     The Purchase Agreement must be approved and consummated

promptly in order to preserve the value of the Property. As such, it is essential that

the Sale occur within the time constraints set forth in the Purchase Agreement. Time

is of the essence in consummating the Sale.

       G.     The Purchase Agreement was negotiated, proposed and entered into by

the Receiver and the Purchaser without collusion, in good faith, and from arm's-

length bargaining positions. Neither the Receiver nor the Purchaser has engaged in

any conduct that would cause or permit the Purchase Agreement or any part of the

Sale to be deemed fraudulent in nature.

       H.     The Purchaser is a good faith purchaser and, as such, is entitled to all

of the protections afforded thereby in that, among other things: (i) the Purchaser

recognized that the Receiver was free to deal with any other party interested in

acquiring the Property; (ii) the Purchaser complied with the provisions in the

Bidding Procedures Order; (iii) the Purchaser agreed to subject its bid to the

competitive bidding procedures set forth in the Bidding Procedures Order; (iv) all

payments to be made by the Purchaser and other agreements or arrangements

entered into by the Purchaser in connection with the Sale have been disclosed; (v)

                                             4
no common identity of directors or controlling stockholders exists between the

Purchaser and the Receiver and the Purchaser is not an "insider" of the Receiver;

and (vi) the negotiation and execution of the Purchase Agreement and any other

agreements or instruments related thereto was at arm's-length and in good faith. The

Purchaser shall and is deemed to be acting in good faith within the meaning of

section 363(m) of the Bankruptcy Code, which is analogous to paragraph to

paragraph 13(b) of the Order, in closing the Sale.

      I.    The Receiver may sell the Property free and clear of all liens, liabilities,

claims, and encumbrances and other interests, as expressly set forth in the Purchase

Agreement pursuant to the Order.

      J.    The Receiver has full authority to execute and deliver the Purchase

Agreement and the documents contemplated thereby, and to perform the Sale

contemplated thereby; no consents or approvals, other than those expressly provided

for in the Purchase Agreement and herein, are required for the Receiver to

consummate the Sale.

      K.    The consideration to be paid by Purchaser under the Purchase

Agreement constitutes adequate and fair value for the Property, and the terms and

conditions of the Purchase Agreement are fair and reasonable and otherwise comply

with the applicable governing laws of the United States, the State of Michigan and

all other governmental bodies.

                                          5
      L.     The Receiver, acting on behalf of the receivership estate, has good title

to the Property and, accordingly, the transfer of such Property to Purchaser pursuant

to the Purchase Agreement will be a legal, valid and effective transfer of the

Property.

      M.     No other or further notice of the sale of the Property and the Sale is

necessary.

      IT IS HEREBY ORDERED, ADJUDGED AND DECREED:

      1.     The Motion is granted in its entirety.

      2.     All objections to the entry of this Order or the relief provided herein

that have not been withdrawn, waived or settled and all reservations of rights,

included therein, are hereby overruled on their merits.

      3.     The Receiver is hereby authorized to sell the Property, more

specifically described as:

      Land situated in the City of Detroit, Wayne County, Michigan,
      described as follows:

      The Westerly 14.34 feet of Lot 16 and all of lot 17, Block 2 of MORAN
      AND MOROSS SUBDIVISION OF PART OF SECTIONS No. 31
      AND 36 TOWN 1 SOUTH RANGE 11 and12 EAST and Part of Baker
      and Forsyth Farms according to the plat thereof as recorded in Liber 8
      of Plats, page 15, Wayne County Records, commonly known as 2990
      W. Grand Blvd., Detroit, Michigan, Tax Parcel No.: 001480/Ward 04

and otherwise consummate the Sale with Purchaser in accordance with the terms of

the Purchase Agreement.

                                          6
      4.      The Property sold to Purchaser shall be free and clear of all liens,

liabilities, claims, encumbrances and other interests, with all such liens, liabilities,

claims, encumbrances and other interests attaching to the proceeds of the Sale.

      5.      The Purchase Agreement (including all exhibits and schedules thereto

and all terms and conditions thereunder) is hereby approved in all respects, and the

Sale with respect to the Receiver pursuant to the Purchase Agreement is hereby

authorized.

      6.      The Receiver is authorized and directed to execute and deliver, and

empowered to fully perform under, consummate and implement, the Purchase

Agreement, together with all additional instruments and documents that may be

reasonably necessary or desirable to implement the Purchase Agreement and to take

all further actions as may be requested by Purchaser for the purpose of assigning,

transferring, granting, conveying and conferring to Purchaser, or reducing to

Purchaser's possession, the Property, including any unexpired leases or executory

contracts being assumed and assigned to Purchaser under the Purchase Agreement.

      7.      Upon the closing of the Sale pursuant to the terms of the Purchase

Agreement, the transfer of the Property to Purchaser will be a legal, valid,

enforceable, and effective transfer of the Property, and will vest Purchaser with all

right, title, and interest of the receivership estate in the Property free and clear of all

liens, claims, liabilities, encumbrances, and other interests including, but not limited

                                            7
to, all mortgages, deeds of trust, security interests, conditional sale or other title

retention agreements, pledges, liens, judgments, demands, encumbrances, options,

rights of first refusal or charges of any kind or nature, if any.

      8.     Except as may be expressly permitted by the Purchase Agreement, all

persons and entities holding liens, claims, liabilities, encumbrances and other

interests of any kind and nature with respect to the Property are hereby barred from

asserting such liens, claims, liabilities, encumbrances and other interests against

Purchaser, its successors or assigns, or the Property.

      9.     If any person or entity that has filed claims of interest or other

documents or agreements evidencing liens, claims, liabilities, encumbrances, and

other interests on the Property of the receivership estate shall not have delivered to

the Receiver prior to the Closing (in proper form for filing and executed by the

appropriate parties), termination statements, instruments of satisfaction, releases of

all encumbrances that the person or entity has with respect to such Property,

Purchaser is hereby authorized to execute and file such statements, instruments,

releases and other documents on behalf of the person or entity with respect to the

Property.

      10.    The foregoing notwithstanding, the provision of this Order authorizing

the sale and assignment of the Property free and clear of liens, claims, liabilities,

encumbrances and other interests shall be self-executing, and notwithstanding the

                                            8
failure of the Receiver, Purchaser, or any other party to execute, file or obtain

releases, termination statements, assignments, consents or other instruments to

effectuate, consummate and/or implement the provisions hereof or the Purchase

Agreement with respect to the sale and assignment of the Property, all liens, claims,

liabilities, encumbrances, and other interests on the Property shall be deemed

released and shall attach to the proceeds of the Sale pursuant to this Order.

        11.   Because the Court finds that Purchaser is a good faith purchaser, in the

event that the parties to the Sale consummate the transactions contemplated thereby,

any appeal, wherein a stay has not been granted, shall not affect the validity of the

Sale.

        12.   This Order shall be binding upon and govern the acts of all United

States of America entities, including without limitation, all filing agents, filing

officers, title agents, title companies, recorders of mortgages, recorders of deeds,

registrars of deeds, administrative agencies, governmental departments, secretaries

of state, federal, state and local officials, and all other persons or entities who may

be required by operation of law, the duties of their office or contract to accept, file,

register or otherwise record or release any documents or instruments, or who may

be required to report to or insure title or state of title in or to the Property. Each and

every federal, state and local governmental agency or department is hereby directed

to accept any and all documents and instruments necessary and appropriate to

                                            9
consummate the transactions contemplated by the Purchase Agreement, including

without limitation, documents and instruments for recording in any governmental

agency or department required to transfer to Purchaser any and all licenses under

the receivership estate's ownership necessary for the operation associated with the

Property, and county and state offices wherein termination statements under the

Uniform Commercial Code are authorized to be filed.

      13.    From and after entry of this Order, neither the receivership estate nor

any creditor or other party in interest within the jurisdiction of this Court shall take

or cause to be taken any action that would interfere with the transfer of the Property

of the receivership estate to Purchaser in accordance with the terms of this Order.

      14.    The Purchase Agreement and any related agreements, documents or

other instruments may be modified, amended or supplemented by the parties thereto

in accordance with the terms thereof without further order of the Court, provided

that any such modification, amendment or supplement is not material and adverse

to the receivership estate.

      15.    As the Sale is non-collusive, fair and reasonable and conducted in good

faith, and the transactions contemplated by the Purchase Agreement have been

bargained for and undertaken by the Receiver and Purchaser at arm's length and

without collusion, the Sale is not subject to avoidance or reversal on appeal.



                                          10
      16.    The terms and provisions of the Purchase Agreement, together with the

terms and provisions of this Order, shall be binding in all respects upon, and shall

inure to the benefit of, (a) the receivership estate, any receiver appointed in this case,

the receivership’s creditors, (b) Purchaser and its respective subsidiaries, affiliates,

successors and assigns, and (c) any affected third parties, including but not limited

to, any and all Persons asserting a claim against or interest in the receivership's estate

or the Property.

      17.    Because time is of the essence, and notwithstanding any stay that may

be applicable, if any, including under Rule 62 of the Federal Rules of Civil

Procedure, this Order shall be effective and enforceable immediately.

      18.    The provisions of this Order are non-severable and mutually

dependent.

      19.    This Court shall and hereby does retain sole and exclusive jurisdiction

to determine any dispute, issue or other matter arising in connection with the

receivership estate's interest in the Sale or under this Order.

      IT IS ORDERED.

                                         s/Denise Page Hood
                                         DENISE PAGE HOOD
Dated: December 17, 2018                 UNITED STATES DISTRICT JUDGE




                                           11
